Title: To Benjamin Franklin from Neufville & Cie., 8 September 1783
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


          
            Sir
            Amsterdam 8th. Sepr. 1783
          
          His Excellency John Jay Esqr. having given us his address at passy, we beg leave to put
            a letter under Your Excellencys Cover, requesting in case said Gentleman Should be moved
            from thence, you Will please to cause it to be forwarded, and as we Have not had the
            honour of addressing you since the Change of the firm of our House we pray you to
            observe that it is now De Neufville & Compy. the Signature of Which is given by
            procuratn. as at foot to Messrs Rolland & Compy. to which we have only to add the respectful
            Sentiments with Which we have the honour to be your Excellency’s Most Obedient Humble
            servants
          
            By procuratn. of Messrs. De Neufville & Compy. Rolland & Compe 
           His Excellency Dr. B Franklin Minister plenipo: at the Court of
              Versailles Passy
           
         
          Notation: Neufville & Compy.
            Amsterdam 8th. Septr. 1783
        